      Case 3:20-cv-05950-MCR-EMT Document 9 Filed 03/29/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MARCUS MOTON,
   Plaintiff,

vs.                                            Case No.: 3:20cv5950/MCR/EMT

SKANSKA USA CIVIL
SOUTHEAST, INC.,
     Defendant.
_____________________/

                                     ORDER

      Plaintiff, proceeding pro se and in forma pauperis, has filed a second amended

employment discrimination complaint pursuant to 42 U.S.C. § 2000e, et seq. (Title

VII of the Civil Rights Act) (ECF No. 8). Upon review of Plaintiff’s allegations,

it appears service of the second amended complaint is appropriate.         Because

Plaintiff is proceeding in forma pauperis, he is not responsible for the costs of

service. Plaintiff is responsible, however, for providing the court with a copy of

the second amended complaint, which must be identical to the second amended

complaint filed with the court. This case number should be included on the copy.

      Before service can be directed, Plaintiff also must submit a summons and a

prepared USM 285 form for Defendant Skanska USA Civil Southeast, Inc. Once

Plaintiff does so, the United States Marshals Service (USMS) will serve the

complaint.
      Case 3:20-cv-05950-MCR-EMT Document 9 Filed 03/29/21 Page 2 of 2



                                                                             Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The clerk of court is directed to forward Plaintiff one summons and one

blank USM 285 form.

       2.     Within twenty-one days of the date of this order, Plaintiff must submit

the summons and completed USM 285 form, along with the service copy of the

second amended complaint, to the clerk.

       3.     Upon receipt of the summons, completed USM 285 form, and copy of

the second amended complaint, the clerk must issue the summons and return it, along

with a certified copy of this order, the service copy of the second amended

complaint, and the prepared USM 285 form, to the USMS.

       4.     The USMS must serve a copy of the second amended complaint and

summons upon Skanska USA Civil Southeast, Inc.

       5.     Plaintiff is advised that failure to comply with this order as instructed

may result in a recommendation that this matter be dismissed for failure to prosecute

or failure to comply with an order of the court.

       DONE AND ORDERED this 29th day of March 2021.


                                 /s/ Elizabeth M. Timothy
                                 ELIZABETH M. TIMOTHY
                                 CHIEF UNITED STATES MAGISTRATE JUDGE

Case No.: 3:20cv5950/MCR/EMT
